COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-398-CV


SAMUEL MUGENYI KADYEBO                                           APPELLANT

                                        V.

THE TEXAS DEPARTMENT OF PUBLIC SAFETY                              APPELLEE

                                     ----------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On December 4, 2008, we notified appellant, in accordance with rules of

appellate procedure 37.3.(b) and 42.3(c), that we would dismiss this appeal

unless the $175 filing fee was paid and appellant paid or made arrangements

to pay for preparation of the appellate record. See Tex. R. App. P. 37.3.(b),

42.3(c). Appellant has not paid the $175 filing fee or made arrangements to

pay for the record. See Tex. R. App. P. 5, 12.1(b), 42.3(c). Instead, he filed


      1
          … See Tex. R. App. P. 47.4.
“Appellant’s Second Motion To Challenge Order Sustaining A Contest To

Affidavit Of Indigence Alternatively Styled Appellant’s Motion To Rehear

Challenge To Order Sustaining A Contest To Affidavit Of Indigence.”

      We deny appellant’s motion. Accordingly, because appellant has failed

to comply with requirements of the rules of appellate procedure and the Texas

Supreme Court’s order of August 28, 2007, 2 we dismiss the appeal. See Tex.

R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: December 18, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2